[Cite as State v. Jones, 2018-Ohio-562.]



                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                   :

                 Plaintiff-Appellee,             :

v.                                               :                  No. 17AP-759
                                                               (C.P.C. No. 05CR-2681)
Keith L. Jones,                                  :
                                                          (ACCELERATED CALENDAR)
                 Defendant-Appellant.            :


                                           D E C I S I O N

                                    Rendered on February 13, 2018


                 On brief: Ron O'Brien, Prosecuting             Attorney,    and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Keith L. Jones, pro se.

                  APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Keith L. Jones is appealing from the trial court's failure to give him relief from
what he asserts is a void judgment. He sets forth three assignments of error:
                 [I.] THE TRIAL COURT ERRED WHEN IT'S [sic]
                 SENTENCING JOURNAL ENTRY DID NOT CONFORM TO
                 THE TRANSCRIPT OF PROCEEDINGS.

                 [II.] THE TRIAL COURT ABUSED ITS DISCRETION WHEN
                 IT FAILED TO COMPLY WITH THE CRIMINAL RULES
                 UPON SENTENCING APPELLANT ON EACH COUNT OF
                 CONVICTION.

                 [III.] THE COURT ABUSED ITS DISCRETION BY
                 SENTENCING APPELLANT TO TEN YEARS OF
                 COMMUNITY CONTROL.
No. 17AP-759                                                                                  2


       {¶ 2} Jones was indicted in 2005. He was charged with seven crimes.
       {¶ 3} In 2007, Jones entered into a plea agreement under the terms of which he
pled guilty to two of the charges and the remaining five charges were dismissed.
       {¶ 4} Jones did not appear at his sentencing hearings more than once which
delayed his sentencing to December 2009. When he was finally sentenced, he was granted
community control but was informed that if he violated the terms of his community control,
he would be expected to serve ten years in prison.
       {¶ 5} Rather than successfully completing his community control, he absconded.
He eventually was apprehended and admitted in open court that he had violated the terms
of his community control. The ten-year sentence was enforced and he began serving his
terms of imprisonment.
       {¶ 6} Jones appealed the enforcement of his sentence. The sentence was affirmed
by this court.
       {¶ 7} Jones continued to contest his sentence in both state and federal courts,
including more appeals to this appellate court.
       {¶ 8} The most recent appeal also fails for several reasons. The documents Jones
filed in the trial court must be considered an untimely petition for postconviction relief.
       {¶ 9} Further, Jones presents no new facts, just his ongoing disagreement with the
results of his prior appeals. As a result, the doctrine of res judicata should be applied. What
he is arguing has already been decided.
       {¶ 10} In short, none of Jones's assignments of error has any merit. All three
assignments of error are overruled. The judgment of the Franklin County Court of
Common Pleas is affirmed.
                                                                         Judgment affirmed.

                          BRUNNER and HORTON, JJ., concur.